Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Roy Dean Duffey, Appellant                             Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-12-00197-CR          v.                         1222696). Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial by a different judge.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED FEBRUARY 21, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk